09/15/2020


           IN THE SUPREME COURT OF THE STAIE OF MONTANA                                Case Number: DA 19-0678


                                        DA 19-0678

                                                                         FILE
SUNSET IRRIGATION DISTRICT,
CHRISS MACK and CAROLYN MACK,                                            SEP 1 5 2020
                                                                               Greenwood
                                                                       Bowen
                                                                              Supreme Court
             Claimants and Appellees,                                Clerk of
                                                                        State of
                                                                                 Montana




                                                                    ORDER
UNITED STATES OF AMERICA (FISH
AND'WILDFIRE SERVICE); GLENDA F.
ANDERSON; JIMMY A. ANDERSON; JOHN
ANDERSON; and ROWDY ANDERSON,

             Objectors and Appellants.


        This matter comes before the Court upon an Expedited Motion for Stay of District
Court    Proceedings     and    Order    filed   by   Objectors/Appellants    (Andersons).
Claimants/Appellees (Macks) filed a response objecting to any stay of the District Court
proceedings.
        The Underlying water controversy at issue has been in litigation for over six years.
Andersons first appealed a preliminary injunction in Mack v. Anderson, 2016 MT 204,
384 Mont. 368. This Court concluded Macks were entitled to a preliminary injunction and
must be provided access to their place of diversion along the course ofthe Mack Ditch for
purposes of installing a headgate and for repair and rnaintenance purposes. Following the
appeal, the District Court certified the matter to the Water Court for location of
Headgate 103 and a determination of any water claims. The District Court stayed the
proceedings pending a Water Court determination. At the time ofthe stay, six motions were
pending before the District Court. On September 17, 2019, the Water Court issued its
Final Order'in Case 76HA-107 and 76HA-108. The Andersons appealed the Final Order to
this Court On December 2, 2019. This most recent appeal is still pending and the current
Expedited Motion for Stay has been filed in the appeal of this Water Court decision. On
AugtOt 12, 2020, the District Court granted Mack's request to lift the stay in
Cause No. DV-14-231 so that it could resolve the dispute surrounding the Mack Ditch
easement controversy. There has not been a final judgment rendered by the District Court
and there is no appeal in this underlying easement proceeding currently pending before this
Court The only pending appeal is of the Water Court's Final Order.
       Pursuant to M.R. App. 22(1)(a)a party may file a stay in the district court to stay an
"order ofthe district court pending appeal . . .." The express language ofthe Rule requires
that 4n ,appeal be pending in the underlying matter. If a "motion for relief under
section (1)(a) of this rule" is either denied or granted, then the aggrieved party may file a
motion for reliefin this Court demonstrating good cause for the requested relief. The Rule
requires that there be an appeal pending in the underlying proceeding and that the
District Court has considered, and either denied or granted,the motion for stay. The request
must be supported by affidavit and include copies of relevant documents from the record.
Rule 22 sets forth the procedures for seeking a stay in this Court of an order or judgment
entered in the district court.
       Here, the only matter pending on appeal is the Water Court's Final Order. That
appe4 is proceeding under Cause No. 19-0678 and references the underlying Water Court
cases:76HA-107 and 76HA-108. There has not been an appeal filed in DV-14-321.
Accordingbi, this Court will not consider whether a stay was properly granted as no
final jpdgment has been entered and no appeal in DV-14-321 is pending before this Court.
       IT IS HEREBY ORDERED that Objectors/Appellants (Andersons) Expedited
MotiOn for Stay of District Court Proceedings and Order is DENIED.
       The Clerk is directed to provide copies ofthis Order to all counsel ofrecord and to the
Honorable Jason Marks, presiding District Court Judge.
       Dated this(5day of September, 2020.



                                                         Chief Justice

                                              2
3